WIDENER, Circuit Judge,
dissenting:
I respectfully dissent.
I would deny enforcement of the order and grant the Department of Commerce’s petition for review. Disclosure of employee addresses does not fall within any exception to the Privacy Act and therefore is “prohibited by law.”
5 U.S.C. § 7114(b)(4) requires an agency to furnish certain information to an exclusive representative but only “to the extent not prohibited by law.” The Privacy Act prohibits the release of personal information about federal employees without their written request or consent. 5 U.S.C. § 552a(b). Therefore, as a general matter, information within the purview of the Pri*998vacy Act cannot be furnished to unions because its release is “prohibited by law.” The Federal Labor Relations Authority (FLRA) argues that the Freedom of Information Act (FOIA) and “routine use” exceptions to the Privacy Act’s nondisclosure requirement allow disclosure in this case. 5 U.S.C. § 552a(b)(2)-(3). Release of employee addresses thus is “prohibited by law” unless disclosure falls within the FOIA or routine use exception to the Privacy Act.
The majority decision concludes that home addresses of federal employees would be released pursuant to the Freedom of Information Act. In so holding, it relies on our decision in United States Dep’t of Health and Human Services v. Federal Labor Relations Auth., 833 F.2d 1129 (4th Cir.1987), cert. dismissed, 488 U.S. 880,109 S.Ct. 632, 102 L.Ed.2d 170 (1988), and holds that the subsequent Supreme Court decision in Department of Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989), has no effect on the value as a precedent of United States Dep’t of Health and Human Services v. Federal Labor Relations Auth. I believe, as do the other courts of appeal which have reached the issue, that Reporters Committee requires a different result from that reached in earlier decisions.
In determining if information must be released pursuant to a request under the FOIA, an individual’s privacy interest in the material to be released must be balanced against the public interest in disclosure. See Reporters Committee, 489 U.S. at 762, 109 S.Ct. at 1475-76.
I do not believe that any public interest in federal collective bargaining can be considered in weighing whether employee addresses should be released. As stated in Reporters Committee, “whether an invasion of privacy is warranted cannot turn on the purposes for which the request for information is made.” 489 U.S. 749, 771, 109 S.Ct. 1468, 1480, 103 L.Ed.2d 774 (italics in original). And later on the same page the Court repeated its position: “As we have repeatedly stated, Congress ‘clearly intended’ the FOIA to give any member of the public as much right to disclosure as one with a special interest [in a particular document].” 489 U.S. at 771, 109 S.Ct. at 1480. Faced with the identical issue which we now encounter, both the First and District of Columbia Circuits held, as would I, that the Supreme Court’s opinion in Reporters Committee, precludes consideration, on the side of disclosure in FOIA balancing, of special public interest in collective bargaining. Federal Labor Relations Auth. v. United States Dep’t of the Navy, 941 F.2d 49 (1st Cir.1991); Federal Labor Relations Auth. v. United States Dep’t of the Treasury, 884 F.2d 1446 (D.C.Cir.1989), cert. denied, 493 U.S. 1055, 110 S.Ct. 863, 864, 107 L.Ed.2d 947, 948 (1990).1
Therefore, in balancing the privacy and public interests at stake under the FOIA, the fact that a labor union is requesting the information is of no consequence. We must decide whether any person could receive the home addresses of federal employees via the FOIA. In Reporters Committee, the Court stated that “whether disclosure of a private document ... is warranted must turn on the nature of the requested document and its relationship to ‘the basic purpose of the Freedom of Information Act “to open agency action to the light of public scrutiny.” ’ ” Reporters Committee, 489 U.S. 749, 772, 109 S.Ct. 1468, 1481, 103 L.Ed.2d 774 (1989).2 “[T]he FOIA’s central purpose is to ensure that the Government’s activities be opened to the sharp eye of public scrutiny, not that information about private citizens that happens to be in the warehouse of the *999Government be so disclosed.” 489 U.S. at 774, 109 S.Ct. at 1482 (italics in original). The following passage from Reporters Committee is applicable to the present case:
[The] basic policy of “full agency disclosure unless information is exempted under clearly delineated statutory language,” [citation omitted] indeed focuses on the citizens’ right to be informed about “what their government is up to.” Official information that sheds light on an agency’s performance of its statutory duties falls squarely within that statutory purpose. That purpose, however, is not fostered by disclosure of information about private citizens that is accumulated in various governmental files but that reveals little or nothing about an agency’s own conduct. In this case — and presumably in the typical case in which one private citizen is seeking information about another — the requester does not intend to discover anything about the conduct of the agency that has possession of the requested records. Indeed, response to this request would not shed any light on the conduct of any Government agency or official.
Reporters Committee, 489 U.S. at 773, 109 S.Ct. at 1481. Reporters Committee concerned the release of information contained in an FBI rap sheet about a government contractor who was a private citizen. In the context of releasing home addresses, I believe that the Reporters Committee reasoning is equally applicable to government employees. I do not believe that release of their addresses will shed any light on the conduct of a government agency. Therefore, there is no public interest served by disclosing them.
We have held that employees have “a strong privacy interest” in their home addresses. American Federation of Government Employees Local 1923 v. United States Dep’t of Health and Human Services, 712 F.2d 931, 932 (4th Cir. 1983).3 There is little, if any, public interest in the release of home addresses of federal employees because their disclosure would not shed any light on the conduct of a government agency. Therefore, when weighed against at most a minimal, if any, interest in public disclosure, the strong privacy interest the employees have in their home addresses requires that the information not be disclosed.
The FLRA also argues that the information should be released under the routine use exception to the Privacy Act. “[T]he term ‘routine use’ means, with respect to the disclosure of a record, the use of such record for a purpose which is compatible with the purpose for which it was collected.” 5 U.S.C. § 552a(a)(7). 5 U.S.C. § 552a(e)(4)(D) requires each agency that maintains records to publish in the Federal Register notice of “each routine use of the records contained in the system, including the categories of users and the purpose of such use.”4
The Office of Personnel Management (OPM) has a “routine use” regulation which allows disclosure of certain information to labor organizations “when relevant and necessary to their duties of exclusive representation concerning personnel policies, practices, and matters affecting working conditions.” 55 Fed.Reg. 3802, 3839-40 (Feb. 5, 1990). According to OPM’s interpretation of its regulation, “[i]f adequate alternate means exist for communicating with bargaining unit employees, disclosure of home addresses is not ‘necessary,’ and the routine use does not apply.” OPM Letter from Director Constance Horner to Assistant Attorney General Richard Willard, Civil Division, Department of Justice, dated June 25, 1987.
I agree with the District of Columbia and First Circuits’ holdings that OPM’s inter*1000pretation of its routine use regulation is reasonable and should be deferred to. Federal Labor Relations Auth. v. United States Dep’t of the Navy, 941 F.2d at 59-60; Federal Labor Relations Auth. v. United States Dep’t of the Treasury, 884 F.2d at 1456. Therefore, since no showing has been made of the inadequacy of alternate means of communicating with employees,5 the “routine use” exception to the Privacy Act does not permit disclosure.
In sum, I would hold, as did the First and District of Columbia Circuits, that no exception to the Privacy Act applies and, therefore, the disclosure of employee addresses is “prohibited by law.”
I would grant review and deny enforcement of the order.

. In Federal Labor Relations Auth. v. U.S. Dep’t of the Navy, 944 F.2d 1088, vacated and en banc rehearing granted, 1991 WL 176337, 1991 U.S.App. Lexis 26564 (3rd Cir.1991), a panel of the Third Circuit came to the same conclusion, as had the First and District of Columbia Circuits, but that decision was vacated and en banc rehearing was granted. The result of the en banc consideration is not yet available.


. The Court’s statement was made with reference to exemption 7(C) of the FOIA, a distinction of no consequence here.


. Other circuits have varying standards as to the privacy interest in one’s address. See, e.g., Hopkins v. United States Dep’t of Hous. and Urban Dev., 929 F.2d 81, 87 (2d Cir.1991) ("significant privacy interest"); United States Dep’t of the Navy v. Federal Labor Relations Auth., 941 F.2d at 56 (“of modest strength”).


. 30 days notice and an opportunity for written comments must be given before any information is released under a new "routine use.” 5 U.S.C. § 552a(e)(ll).


. The parties stipulated that the unit employees involved in this case are stationed on board oceangoing vessels that are away from their home port 70-74% of the time. The Department of Commerce has provided the union with a list of all unit employees identified by the ship on which they are working and the schedule of the ship. All types of mail are delivered to the employees on board the ships. Private mail may only be opened by the addressee.
It appears from these facts that the ship addresses provide perhaps a better avenue of communication to the employees than would their home addresses, and, in any event, at least an adequate alternate means of communication.